PER CURIAM
This case came on to be heard upon the record and briefs and argument of counsel; and it appearing that the appellant made statements which were willfully false in his application for a certificate of naturalization, and that no material error was committed by the District Court in the admission of evidence; and no reversible error appearing upon the record:
It is ordered that the judgment cancelling the naturalization certificate issued to the appellant on January 16, 1931, be and it hereby is in all things affirmed.